IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2019-CA-01440-SCT

WILL REALTY, LLC

v.

MARK ISAACS AND SALLY ISAACS


DATE OF JUDGMENT:                         08/16/2019
TRIAL JUDGE:                              HON. LAWRENCE PAUL BOURGEOIS, JR.
TRIAL COURT ATTORNEYS:                    ANDREW R. NORWOOD
                                          JOHN B. HOWELL, III
                                          WILLIAM P. WESSLER
                                          WYNN E. CLARK
                                          NATHAN L. PRESCOTT
                                          PAUL J. DELCAMBRE, JR.
COURT FROM WHICH APPEALED:                HANCOCK COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  ANDREW R. NORWOOD
                                          JOHN B. HOWELL, III
ATTORNEYS FOR APPELLEES:                  WYNN E. CLARK
                                          WILLIAM P. WESSLER
                                          W. GERRY WESSLER
NATURE OF THE CASE:                       CIVIL - OTHER
DISPOSITION:                              AFFIRMED - 05/14/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       BEFORE RANDOLPH, C.J., COLEMAN AND CHAMBERLIN, JJ.

       RANDOLPH, CHIEF JUSTICE, FOR THE COURT:

¶1.    Will Realty, LLC, appeals the Hancock County Circuit Court’s grant of a motion for

relief from judgment in favor of Mark and Sally Isaacs. Will sought to execute on a foreign

judgment and garnish assets belonging to the Isaacses. The resolution of this case is
controlled by a plain reading of Mississippi Code Section 15-1-45 (Rev. 2019) regarding the

statute of limitations for judgments from foreign jurisdictions. Accordingly, we affirm the

judgment of the Hancock County Circuit Court that the statute of limitations extinguished

Will’s right.


                       FACTS AND PROCEDURAL HISTORY

¶2.    On October 30, 2009, Mainsource Bank, Inc., obtained a judgment against the

Isaacses for the sum of $3,911,681.92 and interest in Kentucky. This judgment was assigned

to Will on January 6, 2010. In 2019, Will enrolled the October 30, 2009 judgment in the

judgment rolls of Hancock County, Mississippi.

¶3.    Will then filed writs of garnishment directed to multiple banks and the employer of

Sally Isaacs. After the writs were issued, the Isaacses sought relief under our Rule of Civil

Procedure 60(b), claiming the judgment was void. Will responded, arguing that the

judgments had been renewed and that the statute of limitations had reset. After receiving

argument, the court granted the Isaacses’ requested relief. Will appeals.

                               STANDARD OF REVIEW

¶4.    This Court reviews dispositions of motions for relief from judgment under an abuse

of discretion standard. Mabus v. St. James Episcopal Church, 13 So. 3d 260, 265 (Miss.

2009) (citing Davis v. Nationwide Recovery Serv., 797 So. 2d 929, 930 (Miss. 2001)).

Appellate courts analyze the trial court’s factual findings and applicable law, and if the

court’s factual findings are not supported by evidence or are manifestly wrong, they will not

be affirmed. Ashmore v. Miss. Auth. on Educ. Television, 148 So. 3d 977, 981 (Miss. 2014)


                                             2
(citing Pierce v. Heritage Props., Inc., 688 So. 2d 1385, 1388 (Miss. 1997)). Reversal is

likewise merited if the trial court relies on an incorrect statement of law. Id. (citing Pierce,

688 So. 2d at 1388). Because no facts are disputed in this case, our analysis is focused on

whether the circuit court abused its discretion in determining questions of law, which we

review de novo. See ABC Mfg. Corp. v. Doyle, 749 So. 2d 43, 45 (Miss. 1999) (citing Ellis

v. Anderson Tully Co., 727 So. 2d 716, 718 (Miss. 1998)).

                                   ISSUES ON APPEAL

¶5.    The issues we consider, restated, are

       I.     Whether renewal of a judgment in a foreign jurisdiction changes how
              we apply Mississippi’s statutes of limitations.

       II.    Was Will’s judgment renewed under Kentucky law?

                                         ANALYSIS

       I.     Whether renewal of a judgment in a foreign jurisdiction changes
              how we apply Mississippi’s statutes of limitation.

¶6.    Will argues that renewal of a foreign judgment “resets the running of Mississippi

limitations period.” For this proposition, Will relies on two cases, Mabie v. Shannon, 120

So. 3d 415 (Miss. Ct. App. 2012), and White v. Taylor, 281 So. 3d 1188 (Miss. Ct. App.

2019). Both of these cases articulate how a renewal of a judgment in a foreign jurisdiction

affects the application of Mississippi’s seven-year statute of limitations. In this case, there

was no renewal in the foreign jurisdiction.

¶7.    We are mindful that the dispute here is not whether Mississippi’s statute of limitations

or Kentucky’s statue of limitations applies. It has long been established that the statute of



                                               3
limitations of a forum state may be applied by the forum state. Sun Oil Co. v. Wortman, 486

U.S. 717, 722, 108 S. Ct. 2117, 100 L. Ed. 2d 743 (1988). Mississippi applies its statute of

limitations to these type of cases. Miss. Code Ann. § 11-7-303 (Rev. 2019).

¶8.    The argument Will offers is that Mississippi’s statute of limitations is reset once a

judgment is renewed. The Mabie court considered “[t]he question of whether a renewed or

revived judgment may be enrolled and enforced in Mississippi after the statute of limitations

for enrollment has expired as to the original judgment . . . .” 120 So. 3d at 418 (citing Smith

v. RJH of Fla., Inc., 520 F. Supp. 2d 838, 841 (S.D. Miss. 2007)). Noting that Florida case

law distinguished between a “renewed judgment” and “post-judgment proceedings,” the

Court of Appeals found that Florida law treats a renewed judgment as a “new and separate

action that is entitled to full faith and credit.” Id. Because Florida treated the renewed

judgment as separate from the original judgment, the Court of Appeals held that the relevant

date from which to calculate the running of our statute of limitations was the date of the

renewed judgment, not that of the original judgment. Id. In White, the Court of Appeals

similarly considered a Florida judgment and whether the judgment was a separate, renewed

judgment under Florida law or “a post-judgment proceeding.” 281 So. 3d at 1190.

¶9.    The plain text of our statute establishing the statute of limitations applicable to actions

on foreign judgments reads,

       All actions founded on any judgment or decree rendered by any court of record
       without this state shall be brought within seven years after the rendition of
       such judgment or decree, and not after. However, if the person against whom
       such judgment or decree was or shall be rendered, was, or shall be at the time
       of the institution of the action, a resident of this state, such action, founded on
       such judgment or decree, shall be commenced within three years next after the

                                               4
       rendition thereof, and not after.

Miss. Code Ann. § 15-1-45 (Rev. 2019). Section 15-1-45 requires that all actions based upon

foreign judgments must be commenced within seven years of the “rendition of such judgment

or decree, and not after.” Id. The Court of Appeals has correctly applied this statute. To the

extent that a judgment is separate from a prior judgment under the laws of a foreign

jurisdiction such that a new, separate ruling is issued, our statute of limitations would be

calculated from the date of entry of that renewed judgment.

       II.       Was Will’s judgment renewed under Kentucky law?

¶10.   In its order, the circuit court wrote,

       [t]he 2009 judgment is a foreign judgment. Miss. Code Ann. §11-7-301 (Rev.
       2004). Under Mississippi law, an action to enforce a foreign judgment ‘. .
       .shall be brought within seven years after the rendition of [the] judgment, and
       not after.’ Miss. Code Ann. §15-1-45 (Rev. 2012); Miss. Const., Art. 4, § 97
       (1890).

The circuit court held that because the Kentucky judgment was entered in Hancock County,

Mississippi, more than seven years after rendition of the judgment in Kentucky, any actions

taken on it Mississippi were void ab initio.

¶11.   Will argues that the enrollment and issuances of the writs in Mississippi renews the

Kentucky judgment. Will’s argument on this point is strained. Will claims that Kentucky

jurisprudence establishes that there is a mechanism for renewal of judgment. Will presents

Wade v. Poma Glass & Speciality Windows, Inc., 394 S.W.3d 886 (Ky. 2012), to advance

this position.

¶12.   In Wade, the Kentucky Supreme Court held that for purposes of computing the statute



                                                5
of limitations in Kentucky, Kentucky courts should look to “the last act enforcing, carrying

out, or putting the judgment into effect, including garnishment proceedings and judgment

liens.” 394 S.W.3d at 887. Wade, while providing guidance to Kentucky courts on the

determination of the Kentucky statute of limitations, says nothing regarding renewal or

revival of its judgments in foreign states such as Mississippi. Will’s argument that its

enrolling a foreign judgment in Mississippi after the judgment had expired according to

Mississippi’s statute of limitations, and then its attempting to execute a writ of garnishment

through Mississippi courts, is unavailing.

¶13.   Enrolling a foreign judgment in the state of Mississippi subjects that judgment to the

“same procedures, defenses and proceedings for reopening, vacating or staying as a judgment

of a circuit court of any county in this state . . . subject to the provisions of Section 15-1-45.”

Miss. Code Ann. § 11-7-303. The seven-year statute of limitations of Section 15-1-45 bars

any foreign judgments enrolled outside that time frame. Miss. Code Ann. § 15-1-45. Without

renewing the judgment in Kentucky, Will enrolled a judgment ten years after its rendition and

three years after the statute of limitations in Mississippi had expired. Thus, the judgment is

unenforceable. Miss. Code Ann. § 15-1-3(1) (Rev. 2019) (“The completion of the period of

limitation prescribed to bar any action, shall defeat and extinguish the right as well as the

remedy.”). Relief was appropriately granted by the circuit court under our Rule of Civil

Procedure 60(b).

                                        CONCLUSION

¶14.   Because the statute of limitations has prescribed regarding Will’s judgment, the circuit



                                                6
court appropriately granted relief to the Isaacses. Accordingly, we affirm the judgment of the

learned trial judge.

¶15.   AFFIRMED.

    KITCHENS AND KING, P.JJ., COLEMAN,                              MAXWELL,         BEAM,
CHAMBERLIN, ISHEE AND GRIFFIS, JJ., CONCUR.




                                              7